DETAILED ACTION
This action is in response to the submission filed on 12/17/2021.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Objections
Applicant’s amendments have been fully considered and arguments with respect to the amended claims are persuasive.  The objections have been withdrawn.

Response to Arguments- 35 USC § 103
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Advance Steel Tutorial 2013” (“Graitec”) in view of “Automatic rule-based checking of building designs” (“Eastman”).
Regarding claims 1 and 11, Graitec teaches:
A computer-implemented method for propagating object connections (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the
connections in the group”), comprising: 

(a) acquiring a three-dimensional (3D) model comprising 3D object components (Graitec: Figure 266); 

(b) selecting two or more of the 3D object components as input elements (Graitec: page 20, “Select objects according to different criteria”); 

(c) defining a connection between the input elements (Graitec: page 78, “Lesson 7: Creating intelligent connections”); 

(d) selecting the connection (Graitec: page 99, “Select Connect”); 


Graitec does not teach but Eastman does teach:
(d) autonomously collecting data from the selected connection (Eastman: page 1015, “Prior to applying rule checking, syntactic checking of the model is needed, to determine that the building model carries the properties, names, objects needed”; page 1028, “identifying all occupiable spaces and their interconnectivity, as defined by walls, doors, stairs, ramps, elevators and boundaries between directly adjacent spaces (without separating walls)”; page 1021, left column, “Table 2, several input parameters are required not only for its floor width but also for other associated objects such as columns, doors, washbowls, etc. Fig. 7 depicts some input parameters for these relations between different objects.”), wherein the data comprises:

(i) a number of the input elements (Eastman: Figure 7, “Number of Steps in a Flight”; page 1032, left column “parameters representing properties of building elements such as the number and height of steps in a stair are defined explicitly in IFC or other schema”);

(ii) a section type of the input elements (Eastman: Figure 7, “Riser”, “Tread”); and

(iii) a relative geometrical position between the input elements (Eastman: Figure 7, “Minimum Clear Width”, “Minimum Space at the End”, “Minimum Clear Height Under”);  

(e) autonomously creating a rule based on the data, wherein the rule identifies the number of input elements, the section type of the input elements, and the relative geometric position between the input elements (note: neither the claim nor the specification provide additional detail or clarification for this step. The specification only states in para [0023], “In this regard, embodiments of the invention provide for the autonomous creation of the connection rule (i.e., without user interaction/intervention)”; The Examiner interprets this limitation to mean ‘apply, select, generate, or obtain rule that is related to the data’; Fig. 1, “The four classes of functionality a rule checking system should support: Rule derivation, building model preparation, rule execution, and rule reporting, and their needed internal capabilities”, “Rules coded in (a) computer code; (b) parametric tables”;  page 1015, left column, “Performance-based rules generally require a specially derived model view, with its own geometry, material or
other parameters properties and assumed loads, as input for executing the analysis/simulation”);

(f) autonomously searching the 3D model based on the rule to identify one or more other instances of the input elements comprising other 3D object components that are consistent with the data (Eastman: Fig. 1, “Rule Execution”, “Applies rules to building model”; page 1032, “The building model to be checked has to be consistent with the rules to be checked,”); and

(g) autonomously creating the connection between the identified other 3D object components (Eastman: page 1028 right column, “Implementation of the circulation requirements involves the derivation of a circulation graph of the complete building, identifying
all occupiable spaces and their interconnectivity, as defined by walls, doors, stairs, ramps, elevators and boundaries between directly adjacent spaces (without separating walls). Building model elements are automatically mapped to graph nodes and edges. Two types of graph
are defined: (1) a topological graph represents connections between spatial elements (see Fig. 20). This graph was used to check routing paths defined in parameterized circulation rules. (2) The metric graph represents distances reflecting human movement paths within a space
[65]. This graph is used to check moving distance between two spaces and to visualize circulation analysis results (see Fig. 21)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Graitec (directed to 3D modeling) and Eastman (directed to rule creation and object connections) and arrived at 3D modeling with rule creation and object connections. One of ordinary skill in the art would have been motivated to make such a combination in order to the automate the design process across all intersections in a design project. 

Regarding claims 2 and 12, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises: a connection location zone (Graitec: page 64, “2. Select the joint to add to the new group – the base plate of the C6 column – and press Enter”, “Select the master joint – the base plate of the A6 column – and press Enter”, “Using the same process, add the base plates of the D6 and G6 columns to the group”, “The four connections are linked. Any modification in the master connection is transferred immediately to all the connections in the group”; Figure 105: “The model with all base plates”).

Regarding claims 3 and 13, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises: a flange/web position (Graitec: page 23, “Next, create 2 beams with I sections between the E1–F2, C1-B2 columns flange middle and modify their section, position and model role”; page 20, “the web of a beam runs in the Y direction of the UCS (i.e., the ‘top’ of the section is in the Z direction)”; page 23, “Using the same process, use the upper flange middle point of the F2 column as the end point (see Figure 25).”).

Regarding claims 4 and 14, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises: an angle between the input elements (Graitec: page 108, “On the Angle tab:
“Select the angle section class: Angle identical”, “Select the angle section size: L100X10”).

Regarding claims 5 and 15, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein the relative geometrical position comprises: an alignment of the input elements (Graitec: page 82, “On the Plate-Alignment tab, enter 15 for the thickness of each plate”, “Figure 148: Properties dialog box – Plate - Alignment tab”).

Regarding claims 6 and 16, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein the data further comprises: 
a structural type of each of the input elements (Graitec: page 20, “Lesson 2: Creating columns”, “Lesson 3: Creating beams”), wherein the structural type comprises a model role of each of the input elements (Graitec: page 16, “the model role is set by default to Column”, “Figure 13: Naming tab – the model role”).

Regarding claims 7 and 17, Graitec and Eastman teach:
The computer-implemented method of claim 6, wherein the structural data type is selected from a group consisting of a beam and a column (Graitec: page 20, “Lesson 2: Creating columns”, “Lesson 3: Creating beams”).

Regarding claims 8 and 18, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein searching the 3D model comprises searching only elements visible in a current view of the 3D model (Graitec: page 50, “Lesson 5: Defining model views”).

Regarding claims 9 and 19, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein creating the connection further comprises: 

autonomously grouping all of the identified one or more other instances into a group (Graitec: page 60, “Handle several similar connections using groups of connections”, “Joint group”); 

changing a parameter of one of the instances in the group (Graitec: page 60, “Joint group
Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match”);
 
based on the changed parameter, autonomously propagating the changed parameter to all of the instances in the group (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the connections in the group”).

Regarding claims 10 and 20, Graitec and Eastman teach:
The computer-implemented method of claim 1, wherein creating the connection further comprises: 

autonomously identifying a master instance of the identified one or more instances (Graitec: page 60, “In a joint group one joint is the master and the other joints in the group are slaves and must always match the master”); 

autonomously identifying one or more slave instances of the identified one or more instances, wherein the slave instances are slaves of the master instance (Graitec: page 60, “In a joint group one joint is the master and the other joints in the group are slaves and must always match the master”); 

changing a parameter of the master instance (Graitec: page 60, “Any changes to the master joint are immediately applied to all slave joints”); 

autonomously propagating the changed parameter to the one or more slave instances (Graitec: page 60, “Sometimes it is useful to link several joints together so that if one changes all other joints change and continue to match. In a joint group one joint is the master and the other joints in the group are slaves and must always match the master. Any changes to the master joint are immediately applied to all slave joints”; page 64, “The four connections are linked. Any modification in the master connection is transferred immediately to all the connections in the group”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITHYA J. MOLL/Examiner, Art Unit 2148